Name: Council Directive 80/1189/EEC of 4 December 1980 providing for the technical adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Directive 67/548/EEC on dangerous substances
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  marketing
 Date Published: 1980-12-31

 Avis juridique important|31980L1189Council Directive 80/1189/EEC of 4 December 1980 providing for the technical adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Directive 67/548/EEC on dangerous substances Official Journal L 366 , 31/12/1980 P. 0001 - 0029 Finnish special edition: Chapter 13 Volume 11 P. 0019 Greek special edition: Chapter 15 Volume 2 P. 0010 Swedish special edition: Chapter 13 Volume 11 P. 0019 Spanish special edition: Chapter 13 Volume 11 P. 0092 Portuguese special edition Chapter 13 Volume 11 P. 0092 COUNCIL DIRECTIVE of 4 December 1980 providing for the technical adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Directive 67/548/EEC on dangerous substances (80/1189/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, in particular Article 146 thereof, Whereas amendments should be made to Annexes I to IV of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) amended principally by Commission Directives 76/907/EEC (2) and 79/370/EEC (3) and last amended by Council Directive 79/831/EEC (4) by the addition of the Greek versions of the names of the relevant dangerous substances and of the other expressions laid down for the labelling of those substances, HAS ADOPTED THIS DIRECTIVE: Article 1 The Greek texts set out in Annexes I to IV of this Directive shall be added to Annexes I to IV respectively of Directive 67/548/EEC. Article 2 Member States shall adopt and publish before 1 January 1981 the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. They shall apply such provisions with effect from the accession of the Hellenic Republic. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 December 1980. For the Council The President J. BARTHEL (1)OJ No 196, 16.8.1967, p. 1. (2)OJ No L 360, 30.12.1976, p. 1. (3)OJ No L 88, 7.4.1979, p. 1. (4)OJ No L 259, 15.10.1979, p. 10. ANNEX I List of dangerous substances classified in the order of the atomic number of the element most characteristic of their properties Table A >PIC FILE= "T0014123"> Table B >PIC FILE= "T0014124"> >PIC FILE= "T0014125"> >PIC FILE= "T0014126"> >PIC FILE= "T0014127"> >PIC FILE= "T0014128"> >PIC FILE= "T0014129"> >PIC FILE= "T0014130"> >PIC FILE= "T0014131"> >PIC FILE= "T0014132"> >PIC FILE= "T0014133"> >PIC FILE= "T0014134"> >PIC FILE= "T0014135"> >PIC FILE= "T0014136"> >PIC FILE= "T0014137"> >PIC FILE= "T0014138"> >PIC FILE= "T0014139"> >PIC FILE= "T0014140"> >PIC FILE= "T0014141"> >PIC FILE= "T0014142"> >PIC FILE= "T0014143"> >PIC FILE= "T0014144"> >PIC FILE= "T0014145"> ANNEX II >PIC FILE= "T0014146"> ANNEX III >PIC FILE= "T0014147""PIC FILE= "T0014148"> ANNEX IV >PIC FILE= "T0014149""PIC FILE= "T0014150">